                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                            Case No. 1:19-cr-100
       v.                                   JUDGE DOUGLAS R. COLE

 CESAR AGUSTO GUERRERO JR.,

              Defendant.
                                       ORDER

      Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic

Security Act (the “CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), and this

Court’s General Order Nos. 20-05, 20-07, and 20-18, the undersigned, as the District

Judge to whom this case is assigned, finds in this felony case that the change of plea

pursuant to Federal Rule of Criminal Procedure 11 cannot be further delayed without

serious harm to the interests of justice.

      Specifically, this Court finds that serious harm may occur to the interests of

justice in that further delay to Defendant Cesar Agusto Guerrero Jr.’s change of plea

hearing would interfere with both his and society’s interest in prompt resolution of

criminal matters. See United States v. Westmoreland, 712 F.3d 1066, 1076 (7th Cir.

2013) (“Both the accused and society as a whole have an interest in prompt resolution

of criminal proceedings.”) (citing Barker v. Wingo, 407 U.S. 514, 519–20 (1972)). Such

delay would also interfere with Guerrero’s ability to begin satisfying any penalty or

sanction associated with the charged crime to which he intends to plead guilty, a

delay which “may have a detrimental effect on rehabilitation.” See Barker, 407 U.S.
at 520. (observing that “delay between arrest and punishment may have a

detrimental effect on rehabilitation”).

      This Court further finds that Guerrero, after consultation with his counsel, has

consented to the use of video conferencing to conduct the plea hearing.

      Accordingly, this Court ORDERS that the plea hearing may be conducted by

use of video conferencing technology.

      SO ORDERED.


June 4, 2020
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
